CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of HXT Holdings, Inc. (the “Company”) on Form 10-Q for the period ending December 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned, in the capacities and on the dates indicated below, hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Yuanqing Li Yuanqing Li Chief Executive Officer February 11, 2010 /s/Ding Hong Shen Ding Hong Shen Chief Financial Officer February 11, 2010 A signed original of this written statement required by Section906 has been provided to HXT Holdings, Inc. and will be retained by HXT Holdings, Inc. and furnished to the Securities and Exchange Commission or its staff upon request
